Citation Nr: 0209436	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  96-35 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS) with malnutrition.

2.  Entitlement to separate evaluations for IBS and 
malnutrition.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to June 27, 1995, 
for the grant of service
connection and the assignment of a 60 percent evaluation for 
ischemic heart disease. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had recognized active service from November 1941 
to October 1942, and from March 1945 to March 1946, including 
prisoner of war status from April to October 1942.

The issues on appeal arose from a February 1996 determination 
of the Manila, Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO) wherein the RO, inter alia, granted 
service connection for ischemic heart disease (diagnosed as 
arteriosclerotic heart disease (ASHD), evaluated as 30 
percent disabling from June 27, 1995; PTSD, evaluated as 10 
percent disabling from June 27, 1995 and IBS with 
malnutrition, evaluated as 10 percent disabling from June 27, 
1995.

Based on the veteran's notice of disagreement in May 1996, 
the RO in June 1996, furnished a statement of the case (SOC) 
on the issues of entitlement to an effective date prior to 
June 27, 1995, for the grant of service connection 
compensation benefits for ischemic heart disease; entitlement 
to an increased evaluation for PTSD; entitlement to an 
increased evaluation for IBS with malnutrition and 
entitlement to separate compensable evaluations for IBS and 
malnutrition.  

In a substantive appeal received by the RO in August 1996 the 
veteran essentially gave notice of disagreement to the 
assignment of the effective date of June 27, 1995 for  the 
grant of service-connection for PTSD and IBS with 
malnutrition  Also, he indicated disagreement with the 30 
percent disability rating assigned for ischemic heart 
disease. 



In October 1996 the RO furnished the veteran and his 
representative a supplemental statement of the case (SSOC) on 
the issues of entitlement to an effective date prior to June 
27, 1995, for the grant of service connection compensation 
benefits for ischemic heart disease; entitlement to an 
increased evaluation for PTSD; entitlement to an increased 
evaluation for IBS with malnutrition and entitlement to 
separate compensable evaluations for IBS and malnutrition.

In a December 1996 statement the veteran claimed disagreement 
with the effective date of July 27, 1995 for the grant of 
service-connection compensation benefits for IBS with 
malnutrition and PTSD.

In October 1997 the Board remanded the issues of entitlement 
to an effective date prior to June 27, 1995 for the grant of 
service connection and a 30 percent evaluation for ischemic 
heart disease; an increased evaluation for PTSD; an increased 
evaluation for IBS with malnutrition and entitlement to 
separate compensable evaluations for IBS and malnutrition to 
the RO for additional development an adjudicatory action. 

In October 1998 the RO granted an increased 60 percent 
evaluation for ischemic heart disease as a residual of 
beriberi from June 27, 1995.

In April 1999 the Board denied entitlement to an initial 
disability evaluation greater than 10 percent for IBS with 
malnutrition; entitlement to separate evaluations for IBS and 
malnutrition; entitlement to an initial disability evaluation 
greater than 10 percent for PTSD and entitlement to an 
effective date prior to June 27, 1995, for the grant of 
service connection and assignment of the 60 percent 
evaluation for ischemic heart disease.  

Also, denied was an issue regarding the propriety of the 
application of the combined ratings table to the veteran's 
claims pursuant to 38 C.F.R. § 4.25.  The appellant appealed 
to the United States Court of Appeals for Veterans Claims 
(CAVC).

In August 2000 the VA's Office of General Counsel filed an 
appellee's motion for partial remand and partial summary 
affirmance.  Shortly thereafter Congress enacted the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  

In a March 2001 citation of supplemental authorities the VA's 
Office of General Counsel stated that the VCAA may affect the 
instant appeal and the argument made in the August 2000 
motion requesting CAVC to affirm the effective date of June 
27, 1995 for the grant of service connection for ischemic 
heart disease evaluated as 60 percent disabling.  

In May 2001 the CAVC vacated the December 1999 Board decision 
in part, dismissing the issue regarding the propriety of the 
application of the combined ratings table to the veteran's 
claims pursuant to 38 C.F.R. § 4.25 as abandoned.  The case 
was remanded for readjudication and consideration of the VCAA 
with respect to the remaining issues on appeal.

In reviewing the record the Board notes that the veteran 
submitted a timely notice of disagreement with the assignment 
of June 27, 1995 as the effective date for the grant of 
service connection for PTSD and IBS with malnutrition, 
claiming entitlement to an earlier effective date.  He also 
disagreed with the assignment of a 30 percent evaluation for 
service-connected ischemic heart disease.  The increased 60 
percent evaluation for beriberi granted by the RO in October 
1998 did not constitute a full grant of the benefit sought.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).

Accordingly, the Board is required to remand such issues to 
the RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (The NOD initiated 
review by the Board of the RO's denial of the claim and 
bestowed jurisdiction on the CAVC; the Board should have 
remanded that issue to the RO, for issuance of a SOC.).  Such 
matters will be addressed in the remand portion of the 
decision.

The issue of entitlement to special monthly compensation 
benefits by reason of being housebound raised by the veteran 
during the appeal process is referred to the RO for formal 
adjudicatory action as such issue is not inextricably 
intertwined with any certified issue on appeal.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran's claim for service connection for a prisoner 
of war related disability diagnosed as ischemic heart disease 
was received on June 27, 1995.

2.  The probative medical evidence does not show that the 
veteran had clinical manifestations of ischemic heart disease 
during the one year period prior to the date of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to June 27, 1995, 
for a grant of service connection and assignment of a 60 
percent evaluation for ischemic heart disease have not been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.114(a), 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had recognized active service from November 1941 
to October 1942, and from March 1945 to March 1946, including 
prisoner of war status from April to October 1942.

The record shows that the veteran's reopened claim was 
received by the RO on June 27, 1995.  

The probative medical evidence does not show that the veteran 
had clinical manifestations of ischemic heart disease during 
the one year period prior to the date of claim.

In February 1996 the RO granted service connection for the 
veteran's ischemic heart disease, diagnosed as 
arteriosclerotic heart disease as a liberalizing issue in 
accordance with 59 Fed. Reg. 35,464 (1994) (effective Aug. 
24, 1993) (codified at 38 C.F.R. § 3.309(c)). 

In a November 1997 letter the veteran's private physician 
certified that the veteran's medical records were destroyed 
and burned.

A March 1998 VA medical opinion addresses the time of onset 
of ischemic heart disease.  The VA examiner reported that 
arteriosclerotic heart disease was not evident in 1994 
because the veteran was symptom free and only in 1995 did he 
experience chest pain accompanied by shortness of breath.  
The first diagnosis of arteriosclerotic heart disease appears 
in the October 1995 VA examination.


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2001).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).

The effective date of an evaluation and award of compensation 
will be the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.400 (2001).

However, 38 U.S.C.A. § 5110(g) provides an exception to § 
5110(a) in cases where service connection was granted 
pursuant to a liberalizing law:

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue. In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g).

The implementing regulation provides:

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of the paragraph are applicable to original 
and reopened claims as well as claims for increase.

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.

38 C.F.R. § 3.114(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  
Furthermore, by virtue of the initial rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and associated correspondence issued during the pendency of 
this appeal, the veteran was given notice of the information/ 
medical evidence necessary to substantiate his claim. 

Importantly, the record shows that by letter dated in 
November 1997 the veteran's private physician certified that 
the veteran's medical records were destroyed and burned.

Moreover, the Board obtained a March 1998 VA medical opinion 
regarding the time of onset of ischemic heart disease.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc),  vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

Accordingly, the Board finds that the veteran is not 
prejudiced by the Board entering a decision at this time 
since remanding this case to the RO for the sole purpose of 
applying the new law per se to the veteran's case would be 
superfluous and serve no useful purpose.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.  


Earlier effective date

In the case at hand, the Board finds that an effective date 
prior to June 27, 1995, for the grant of service connection 
and assignment of the 60 percent evaluation for ischemic 
heart disease is not warranted.  

The Board notes that the general rule regarding the effective 
date of an evaluation and award is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  However, retroactive effective dates are 
allowed in the context of a liberalizing issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).

In this regard, the Board notes that ischemic heart disease 
in a former prisoner of war who experienced localized edema 
during captivity is a liberalizing issue.  See 59 Fed. Reg. 
35,464 (1994) (effective Aug. 24, 1993) (codified at 38 
C.F.R. § 3.309(c)).  Service connection for the veteran's 
ischemic heart disease, diagnosed as arteriosclerotic heart 
disease, was granted pursuant to this liberalizing issue.

The record shows that the veteran's reopened claim was 
received by the RO on June 27, 1995.  The Board notes that 
this date is more than one year after the effective date of 
the liberalizing regulation adding ischemic heart disease to 
the list of presumptive diseases.  Accordingly, 38 C.F.R. § 
3.114(a)(3) controls the effective date of the veteran's 
claim.  

This regulation provides that "benefits may be authorized for 
a period of 1 year prior to the date of receipt of such 
request."  Id. However, paragraph (a) of that section states 
that the effective date of an award or increase "shall be 
fixed in accordance with the facts found."  Id.

The Board finds that a retroactive effective date one year 
prior to the date of claim is not warranted on the basis that 
the probative medical evidence of record does not show that 
the veteran had clinical manifestations of ischemic heart 
disease one year prior to the date of his claim.  The VA 
examiner in March 1998 reported that arteriosclerotic heart 
disease was not evident in 1994 because the veteran was 
symptom free and only in 1995 did he experience chest pain 
accompanied by shortness of breath.  The first diagnosis of 
arteriosclerotic heart disease appears in the October 1995 VA 
examination.  Therefore, the veteran did not meet the 
eligibility criteria one year prior to his June 1995 claim.

The veteran contended in his August 1996 appeal that he 
should be granted an effective date of August 24, 1993, for 
his grant of service connection for ischemic heart disease.  
The law, however, prohibits a retroactive award more than one 
year from the date of a veteran's application.  McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) aff'd, 106 F.3d 1577 (Fed. 
Cir. 1997).  For these reasons and bases, the Board finds 
that the criteria for an effective date prior to June 27, 
1995, corresponding to the date of the veteran's claim, have 
not been met.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to for an effective date prior to June 27, 1995 
for the grant of service connection for ischemic heart 
disease.  See Gilbert, supra


ORDER

Entitlement to an effective date, prior to June 27, 1995, for 
the grant of service connection and assignment of the 60 
percent evaluation for ischemic heart disease is denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In reviewing the record the Board notes that the veteran 
submitted a timely notice of disagreement as to the 
determination of June 27, 1995 as the effective date for the 
grant of service connection for PTSD and IBS with 
malnutrition, claiming entitlement to an earlier effective 
date and entitlement to an increased initial evaluation for 
ischemic heart disease.  Accordingly, the Board is required 
to remand such issues to the RO for issuance of a statement 
of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999) (The NOD initiated review by the Board of the RO's 
denial of the claims and bestowed jurisdiction on the CAVC; 
the Board should have remanded that issue to the RO, for 
issuance of a SOC.)

Following a preliminary review of the record, the Board notes 
that additional development is needed with respect to the 
issues of entitlement to increased evaluations for PTSD and 
IBS with malnutrition and entitlement to separate ratings for 
IBS and malnutrition.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board notes that in Massey v. Brown, 7 Vet. App. 204 
(1994), the CAVC held that examination findings must be 
correlated to the pertinent rating criteria.  The Board 
recognizes that during the course of the veteran's appeal, 
the schedular criteria for evaluation of psychiatric 
disabilities were changed, effective November 7, 1996.  




Also, the Board points out that IBS is rated under Diagnostic 
Code 7319 (irritable colon syndrome).  The schedule of 
ratings does not have a specific diagnostic code for 
malnutrition.  In such cases the regulations provide that 
malnutrition will be evaluated by analogy to a closely 
related disease in which the functions affected and 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  In the instant case, 
the most closely related diseases for which the schedule 
provides diagnostic criteria are avitaminosis and pellagra.  
38 C.F.R. § 4.88b, Diagnostic Codes 6313 and 6315, 
respectively.

The Board also notes that the schedule of ratings for 
nutritional deficiencies were revised effective Aug. 30, 
1996.  Pursuant to the criteria in effect prior to August 30, 
1996 avitaminosis (DC 6313) was evaluated under the criteria 
for pellagra (DC 6315).  Mild pellagra manifested by vague 
digestive disturbances, loss of appetite and weight, slight 
diarrhea, headache and vertigo warrants an evaluation of 10 
percent.  Moderate pellagra, with the presence of stomatitis 
, or achlorhydria, or recurring diarrhea warrants an 
evaluation of 20 percent.

Pursuant to the revised criteria effective August 30, 1996, a 
10 percent evaluation is warranted for either avitaminosis or 
pellagra, when manifested by nonspecific symptoms such as: 
decreased appetite, weight loss, abdominal discomfort, 
weakness, inability to concentrate and irritability.  
Diagnostic Codes 6313, 6315.  A 20 percent evaluation is 
warranted for avitaminosis and pellagra, manifested by 
stomatitis, or achlorhydria, or diarrhea. 

In order to clinically resolve the issues on appeal the 
veteran should be afforded VA special psychiatric and 
gastroenterology examinations in order to determine the 
extent and degree of severity of PTSD and IBS with 
malnutrition, respectively with examination findings 
correlated to the pertinent rating criteria.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

In addition, because the VARO has not yet considered whether 
any additional notification or development action is required 
under the VCAA of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (published at 57 Fed. Reg. 
49,747 (1992).  For these reasons, a remand is required.  The 
Board observes that recently published regulations, effective 
February 22, 2002, permit the Board to obtain evidence and 
cure procedural defects without remanding.  They were not 
intended to preclude a remand in the above discussed 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2001) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304).

The issuance of supplemental statements of the case by the 
RO, particularly in the veteran's case at hand, wherein the 
CAVC has directed the Board to undertake such remand activity 
is such a matter requiring remand.  Additionally, the 
development entailed pursuant to the RO's issuance of 
supplemental statements of the case require that such 
development also be undertaken by the RO.  The current 
issues, additional issues which need to be addressed by the 
RO initially, and development pursuant thereto are 
inextricably intertwined and such matters cannot be done 
partially by the Board and partially by the RO.  The above is 
contemplated in the Chairman's Memorandum No. 01-02-01 
(January 29, 2001) noting when such issues must be remanded 
for statements of the case per Manlincon v. Gober, 12 Vet. 
App. 238, 240 (1999).

In its order to the Board, the CAVC also observed that 
additional due process requirements were applicable as a 
result of the VCAA of 2000 and its implementing regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims and to ensure 
full compliance with due process requirements, the Board is 
deferring adjudication of the issues on appeal pending a 
remand of the case to the RO for further development as 
follows:


1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should contact the 
veteran and request that he submit any 
evidence showing entitlement to an 
effective date earlier than June 27, 1995 
for the grant of service connection for 
IBS with malnutrition and PTSD.  He 
should be requested to identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of PTSD 
and IBS with malnutrition.

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's custodian's response, 
the RO should secure all outstanding VA 
treatment reports

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim. 


3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist, or on a fee 
basis if necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of PTSD.  The entire 
claims folder, copies of the previous and 
amended criteria for rating psychiatric 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.


Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner include a 
definition of the numerical GAF code 
assigned, as it relates to the veteran's 
occupational and social impairment.

The examiner should also offer an opinion 
as to how each symptom or manifestation 
of the veteran's PTSD affects his social 
and industrial adaptability.  In this 
regard the terms mild, moderately large, 
considerable and total are the preferred 
descriptive adjectives.  The examination 
findings must be correlated to the 
pertinent rating criteria with the 
examiner recording pertinent medical 
complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence of PTSD and the extent, of each 
of the factors provided in the rating 
criteria under Diagnostic Code 9411 for 
each of the rating levels of the previous 
and amended criteria for rating 
psychiatric disorders.

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  Any 
opinions expressed by the examiner as to 
the severity of PTSD must be accompanied 
by a complete rationale.

4.  The RO should arrange for a VA 
gastroenterology examination of the 
veteran by a board certified specialist 
in gastroenterology or other appropriate 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity and 
distinguishing manifestations of IBS and 
malnutrition which may be present..  

The entire claims folder, copies of the 
rating criteria for IBS and previous and 
amended criteria for rating malnutrition, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination. Any further 
indicated special studies should be 
conducted.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, that pertain to the 
presence or absence of service-connected 
IBS and malnutrition, if present, the 
extent, of each of the factors provided 
in the rating criteria under the 
Diagnostic Codes for rating IBS and 
malnutrition for each of the rating 
levels.

The examiner should distinguish all 
distinct and separate manifestations of 
the service-connected IBS from the 
manifestations of service-connected 
coexisting malnutrition, if possible.  
Likewise if manifestations of IBS and 
malnutrition overlap to a great extent, 
the examiner should so state.  The 
examiner should provide the rationale for 
all opinions or conclusions expressed. 

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998),

6.  The RO should issue a statement of 
the case on the issues of entitlement to 
an effective date earlier than June 27, 
1995, for the grant of service-connection 
for PTSD and IBS with malnutrition, and 
an initial increased evaluation for 
ischemic heart disease currently 
evaluated as 60 percent disabling.  The 
veteran and his representative should be 
advised that they must submit a timely 
substantive appeal if appellate review by 
the Board is desired.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000.

After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the 
veteran's claims for entitlement to 
initial increased evaluations for PTSD 
and IBS with malnutrition and entitlement 
to separate ratings for IBS and 
malnutrition.  

Thereafter, the RO should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2001), where applicable.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is notified by the RO; however, the veteran is hereby 
notified that failure without good cause shown to report for 
VA examinations may adversely affect the outcome of his 
claims.  38 C.F.R. § 3.655 (2001).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



